Case 2:21-cr-00005-JDC-KK Document 34 Filed 08/11/21 Page 1 of 4 PageID #: 98


                      UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF LOUISIANA

                           LAKE CHARLES DIVISION

UNITED STATES OF AMERICA                         CRIMINAL NO.         2:21-cr-00005

VERSUS                                           JUDGE JAMES D. CAIN, JR.

COLBY ALTON MCDANIEL                             MAGISTRATE JUDGE KAY

                    PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, pursuant to the Indictment (Record Doc. 1, and the Plea

Agreement, Record Doc. 29) entered by the Defendant, the United States sought

forfeiture of the following:

            a. One (1) Marlin/Glenfield, Model 60, .22LR caliber rifle, bearing serial

               number 24265896;

            b. Three-hundred and four (304) rounds of .22LR caliber ammunition;

            c. Thirty (30) rounds of .308 caliber ammunition;

            d. Thirteen (13) rounds of 9 x 19 millimeter caliber ammunition; and

            e. Twenty-six (26) rounds of 12 gauge shot shell ammunition.

       IT IS HEREBY ORDERED THAT:

       1.      As the result of guilty plea on Count 1 of the Indictment, for which the

Government sought forfeiture in the executed Plea Agreement, the defendant shall

forfeit to the United States all of his right, title and interest in the following property:

            a. One (1) Marlin/Glenfield, Model 60, .22LR caliber rifle, bearing serial

               number 24265896;

            b. Three-hundred and four (304) rounds of .22LR caliber ammunition;
Case 2:21-cr-00005-JDC-KK Document 34 Filed 08/11/21 Page 2 of 4 PageID #: 99


            c. Thirty (30) rounds of .308 caliber ammunition;

            d. Thirteen (13) rounds of 9 x 19 millimeter caliber ammunition; and

            e. Twenty-six (26) rounds of 12 gauge shot shell ammunition.

(hereinafter, the “PROPERTY”).

       2.        The Court has determined, based on the evidence already in the record

and the defendant=s Plea Agreement (Record Doc. 59), that the PROPERTY is subject

to forfeiture pursuant to 18 U.S.C. § 924(d)(1), 26 U.S.C. § 5872, and 28 U.S.C. §

2461(c), that the government has established the requisite nexus between the

PROPERTY and the offense, and that the defendant has agreed to said forfeiture.

       3.        Upon the entry of this Order, the United States/Attorney General (or a

designee); is authorized to seize the PROPERTY, whether held by the defendant or

by a third party, and to conduct any discovery proper in identifying, locating or

disposing of the PROPERTY subject to forfeiture, in accordance with Fed. R. Crim.

P. 32.2(b)(3).

       4.        Upon entry of this Order, the United States/Attorney General (or a

designee) is authorized to commence any applicable proceeding to comply with

statutes governing third party rights, including giving notice of this Order.

       5.        The United States shall publish notice of the order and its intent to

dispose of the property in such a manner as the United States/Attorney General (or

a designee) may direct.       The United States may also, to the extent practicable,

provide written notice to any person known to have an alleged interest in the Subject

PROPERTY.         No such notice is required to the extent that this Order consists solely

                                             2
Case 2:21-cr-00005-JDC-KK Document 34 Filed 08/11/21 Page 3 of 4 PageID #: 100


of a money judgment against the defendant, in accordance with Fed. R. Crim. P.

32.2(c)(1).

       6.     Any person, other than the above named defendant, asserting a legal

interest in the Subject PROPERTY may, within thirty days of the final publication of

notice or receipt of notice, whichever is earlier, petition the court for a hearing

without a jury to adjudicate the validity of his alleged interest in the Subject

PROPERTY, and for an amendment of the order of forfeiture, pursuant to 21 U.S.C.

' 853(n) or 28 U.S.C. ' 2461(c).

       7.     Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of

Forfeiture shall become final as to the defendant at the time of sentencing, or before

sentencing if the defendant consents, and shall be made part of the sentence and

included in the judgment.    If no third party files a timely claim, this Order shall

become the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

       8.     Any petition filed by a third party asserting an interest in the Subject

PROPERTY shall be signed by the petitioner under penalty of perjury and shall set

forth the nature and extent of the petitioner=s right, title, or interest in the Subject

PROPERTY, the time and circumstances of the petitioner=s acquisition of the right,

title or interest in the Subject PROPERTY, any additional facts supporting the

petitioner=s claim and the relief sought.

       9.     After the disposition of any motion filed under Fed. R. Crim. P.

32.2(c)(1)(A) and before a hearing on the petition, discovery may be conducted in



                                            3
Case 2:21-cr-00005-JDC-KK Document 34 Filed 08/11/21 Page 4 of 4 PageID #: 101


accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues.

      10.    The United States shall have clear title to the Subject PROPERTY

following the Court=s disposition of all third-party interests, or, if none, following the

expiration of the period provided in 21 U.S.C. ' 853(n)(2), which is incorporated by 18

U.S.C. ' 982(b) and 28 U.S.C. ' 2461(c)] for the filing of third party petitions.

      11.    The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

      12.    The Clerk of the Court shall forward a certified copy of this order to

Assistant U.S. Attorney J. Daniel Siefker, Jr., U.S. Attorney=s Office, Western

District of Louisiana.

      THUS DONE AND SIGNED in Chambers, this 11th day of August, 2021.


                         ______________________________________
                                  JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE




                                             4
